La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Ante la creciente ola de criminalidad que azota nuestra sociedad, los ciudadanos se han visto precisados a suple-mentar la protección que brinda el Estado. Esto a su vez ha propiciado la proliferación de compañías que se dedican a ofrecer servicios de seguridad. Frente a esta inescapable realidad, hemos creído conveniente reiterar las normas y los principios legales que rigen las acciones en daños por detención ilegal, difamación y persecución maliciosa que tienden a surgir cuando un ciudadano privado, como lo es un guardia de seguridad de una compañía privada, detiene ilegalmente a una persona que no ha cometido un delito. Resulta imperativo hacer hincapié sobre la necesidad que existe de que las compañías que ofrecen servicios de segu-ridad empleen personal idóneo adecuadamente entrenado. *266Sólo así se podrán evitar posibles violaciones a los derechos de ciudadanos inocentes.
HH

Los hechos

A continuación haremos un resumen de las determina-ciones de hechos de la sentencia recurrida.
Allá para febrero de 1988 la Airport Catering Services, Inc. (en adelante Airport) estaba experimentando proble-mas de apropiación de mercancía por parte de sus propios empleados. Con el propósito de corregir este problema y brindar seguridad a sus facilidades, contrató a la Ranger American of Puerto Rico, Inc. (en adelante Ranger), una compañía que se dedica a ofrecer estos servicios. La geren-cia de Airport celebró una reunión con los supervisores y empleados de Ranger en la cual les indicó que interesaba se vigilara cualquier conducta de sus empleados relacio-nada con la apropiación ilegal de mercancía, tales como bebidas alcohólicas, productos alimenticios y utensilios. También les solicitó que cuando se percataran que algún empleado había sacado mercancía de las facilidades físicas de la compañía, lo detuvieran y notificaran a la gerencia de Airport para que ésta determinara la acción a tomarse.
El 5 de abril de 1988, poco antes de las 6:00 a.m., mien-tras uno de los guardias de seguridad de Ranger hacía una ronda preventiva por la parte trasera de las facilidades de Airport, escuchó un ruido parecido al que se produce cuando se lanza un paquete al pavimento. Entonces vio cuando caía un bulto blanco en la quebrada que bordea la parte exterior de las facilidades de la empresa. No pudo distinguir quién fue la persona que lo lanzó. Inmediata-mente fue a la caseta de seguridad y le contó a su compa-ñero lo que había ocurrido. Éste procedió a notificar a sus supervisores en la Ranger, mientras el otro guardia re-*267gresó al lugar donde había observado que lanzaron el bulto para corroborar si aún estaba allí.
Coetáneo con el incidente del bulto, los guardias de se-guridad de Ranger se habían percatado que uno de los em-pleados de Airport, William Navarro, antes de terminar su jornada de trabajo a las 6:00 a.m., había salido dos (2) o tres (3) veces de las facilidades de Airport. En estas ocasiones había ido hasta cerca de donde se encontraba el bulto blanco y, sin tocarlo, observaba el área de la caseta y la parte posterior del edificio. Poco antes de la hora de salida del trabajo, Navarro le informó a los guardias de seguridad que estaba en espera de transportación para regresar a su casa.
Poco después, los guardias de seguridad de Ranger ob-servaron que al finalizar su turno en el trabajo Navarro salió de las facilidades de la empresa, se dirigió hacia donde se encontraba el bulto blanco, lo recogió y colocó junto a él frente a uno de los vehículos que se encontraba estacionado a la orilla de la carretera.
A esa misma hora también terminaron su jornada de trabajo y salieron de las facilidades de la empresa los co-demandantes Steve Parrilla y Rafael González. Estos eran amigos y viajaban juntos al trabajo y de regreso a sus ho-gares en el automóvil de Parrilla. Trabajaban en el área a cargo de las misceláneas para los vuelos; esto incluía pla-tos, utensilios y las bebidas alcohólicas en botellas en miniatura. Al salir de las facilidades de Airport, se dirigie-ron al vehículo de Parrilla, se montaron y lo pusieron en marcha. Justo cuando habían pasado la caseta de seguri-dad, Navarro los detuvo y solicitó transportación hasta su residencia. Estos accedieron y, una vez Navarro se montó en la parte trasera y colocó el bulto blanco a su lado, co-menzaron el viaje hacia sus hogares. Apenas habían trans-currido unos quince (15) minutos cuando un vehículo de la Ranger con los guardias de seguridad dentro los interceptó. Éstos les ordenaron desmontarse. Luego que *268obedecieron, los esposaron y procedieron a registrar el ve-hículo de Parrilla donde encontraron el bulto blanco. Una vez concluyó el registro, los llevaron esposados hasta la caseta de seguridad donde los esperaban un gerente de Airport, un representante de la unión de empleados y un supervisor de Ranger. Cabe señalar que los codemandantes Parrilla y González en todo momento pidieron que se les explicara las razones para lo que estaba sucediendo.
En la caseta de seguridad los empleados de Ranger y Airport procedieron a abrir el bulto, donde encontraron ciento cuarenta y tres (143) botellas de licor en miniatura de las que Airport suple a los vuelos. Airport inmediata-mente informó a los tres (3) empleados que los suspendía de empleo y sueldo hasta que se dilucidara el caso criminal. También le ordenó a los empleados de Ranger que retuvieran las tarjetas de identificación de éstos para que no pudieran entrar en sus facilidades. Aproximada-mente veinte (20) minutos después, les quitaron las espo-sas y les permitieron regresar a sus hogares. Mientras todo esto estaba ocurriendo, se fueron acumulando como veinte (20) empleados de Airport frente a la caseta de seguridad. Preguntaban por las circunstancias que habían motivado la detención.
Al día siguiente Airport colocó en uno de los tablones de edictos de la empresa un memorando en el cual, sin espe-cificar los nombres, se hacía un recuento de lo ocurrido con tres (3) empleados de la compañía e indicaba que éstos habían tenido que ser despedidos por haberse apropiado de unas botellas de licor en miniatura propiedad de las aerolíneas, (1)
*269El 28 de abril de 1988 Airport presentó una querella contra los demandantes Parrilla y González. Al llamarse el caso para la determinación de causa probable, González no estaba presente por encontrarse gestionando la compare-cencia de un abogado. El tribunal determinó causa, le im-puso una fianza de diez mil dólares ($10,000) y ordenó su arresto. González permaneció en la Penitenciaría Estatal desde el mediodía hasta las ocho de la noche (8:00 p.m.), cuando sus padres pudieron tomar prestado el importe de la fianza.
En el juicio criminal por el delito de apropiación, tanto Parrilla como González fueron absueltos perentoriamente. Al cabo de cinco (5) meses, Airport los reinstaló a sus em-pleos y les reintegró los salarios dejados de percibir du-rante el tiempo en que estuvieron suspendidos.
Por estos hechos, tanto Parrilla y sus padres como Gon-zález y sus padres presentaron una demanda contra Ranger, Airport y respectivas compañías de seguros, recla-mando daños por sus sufrimientos mentales y emocionales experimenta dos como consecuencia de este incidente. A base de los hechos antes expuestos, el foro de instancia determinó que la totalidad de los daños sufridos por los demandantes fue el resultado directo de los actos de los empleados de Ranger al arrestar y restringir ilegalmente la libertad de los codemandantes Parrilla y González. Con-denó a Ranger y a su compañía de seguros, Fénix de Puerto Rico (en adelante Fénix), a pagar solidariamente veinticinco mil dólares ($25,000) a cada uno de los code-*270mandantes Parrilla y González, y tres mil dólares ($3,000) a cada uno de los padres, para un total de sesenta y dos mil dólares ($62,000).
En cuanto a Airport, el foro de instancia concluyó que no se había probado que ésta hubiese incurrido en acción u omisión que causara daños a los demandantes, por lo que desestimó la demanda y la demanda contra coparte pre-sentadas en su contra.
Inconforme con esta sentencia, Ranger y su compañía de seguros Fénix presentaron un recurso de revisión. Ale-garon, en síntesis, que el foro de instancia se equivocó al determinar que hubo una detención ilegal y que los daños sufridos por los demandantes se debieron a las actuaciones de Ranger; al desestimar la demanda contra coparte; al conceder una cuantía excesiva en daños, y al imponer el pago de dos mil dólares ($2,000) por concepto de honorarios de abogado.
Decidimos revisar y expedimos el recurso.(2)

Principios generales sobre responsabilidad ex delicto en acciones por detención ilegal, difamación y persecución ma-liciosa

Reiteradamente hemos expresado que la teoría de causalidad adecuada es la que rige en nuestra jurisdicción. Conforme a ésta, nos indica el comentarista Santos Briz, “ ‘no es causa toda condición sin la cual no se hubiera producido el resultado, sino la que ordinariamente lo produce según la experiencia general.’ Santos Briz, Derecho de Daños, Ed. Revista de Derecho Privado, Madrid, 1963, págs. 215 y ss.”. Soc. de Gananciales v. Jeronimo *271Corp., 103 D.P.R. 127, 134 (1974). Véanse: Jiménez v. Pelegrina Espinel, 112 D.P.R. 700 (1982); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Con respecto a la respon-sabilidad vicaria de una empresa por daños causados por sus empleados, el Art. 1803 del Código Civil, 31 L.P.R.A. see. 5142, dispone que la obligación que impone el Art. 1802, supra, es exigible no sólo por los actos o las omisio-nes propias del patrono, sino también por las de sus em-pleados cuando éstos están en gestiones de su trabajo. Mártir Santiago v. Pueblo Supermarket, 88 D.P.R. 229, 236 (1963); H. Brau del Toro, Los daños y perjuicios extracon-tractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. XII, Sec. 12.04.
Con respecto a la procedencia de una acción en daños por detención ilegal contra una persona particular que causa o efectúa la detención de un ciudadano que no ha cometido un delito, ésta va a depender de los criterios de razonabilidad. Hay que hacer un balance adecuado “entre la obligación que toda persona tiene de cooperar en la lucha contra el crimen y el derecho que toda persona tiene a no ser privado ilegalmente de su libertad ...”. Ahora bien, “[l]a razonabilidad de las actuaciones de la persona que es demandada civilmente en daños por alegada detención ilegal del demandante y su responsabilidad por ello, deben medirse tomando en consideración los siguientes factores: la persona del demandado, su edad, preparación intelectual, condiciones morales y sus experiencias previas; la persona del detenido, incluso su edad, apariencia y comportamiento; conocimiento que en la fecha de los hechos tuviera el demandado de la persona del detenido y aquellas que con él se relacionaban; la conducta sospechosa, incluso la gravedad del delito que ella pudiera implicar, el lugar, la ocasión, y la frecuencia de dicha conducta”. Ayala v. San Juan Racing Corp., 112 D.P.R. 804, 816-817 (1982).
*272Se han reconocido como elementos de la causa de acción de detención ilegal los siguientes: la intención de efectuar una restricción a la libertad de una persona; el que haya un acto positivo o afirmativo encaminado a producir la restricción de la libertad; que se produzca la restricción de la libertad del perjudicado; que ésta sea involuntaria; que el perjudicado sea consciente de que se le ha restringido su libertad, y que exista una relación causal adecuada entre el acto de la restricción de la libertad y el daño que reclama el demandante. Dobbins v. Hato Rey Psychiatric Hospital, 87 D.P.R. 30, 34-35 (1962); Brau del Toro, op. cit., Vol. I, Cap. IV, Sec. 4.05.
En lo que respecta a la acción en daños por difamación, ésta va dirigida a vindicar el interés social sobre la reputación de la persona. Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 423 (1977); Brau del Toro, op. cit., Vol. II, Cap. XVIII. Para que prospere hay que probar que la información o expresión fue publicada, que ésta es falsa y difamatoria, y que por causa de su publicación se sufrieron los daños que se reclaman. Recientemente, en Porto y Siurano v. Bently P.R., Inc., 132 D.P.R. 331 (1992), tuvimos la oportunidad de expresarnos sobre la acción de difamación dentro del contexto de la relación patrono-empleado, donde ambas partes eran “personas privadas” y la alegada expresión difamatoria no era de interés público o general. Allí adoptamos la posición mayoritaria imperante en Estados Unidos “a los efectos de que se configura el elemento de publicación en las comunicaciones habidas entre los miembros de la corporación. La razón de ser de esta posición es que los empleados de una corporación son seres humanos y que al enterarse de la expresión difamatoria, la reputación del empleado afectado claramente se ve menospreciada en su trabajo”. (Citas y escolio omitidos.) Id., pág. 349.
En cuanto a la acción en daños por persecución maliciosa que emane de un proceso criminal, para que prospere hay que probar: que el demandado instigó la ac-*273ción maliciosamente sin que existiera causa probable, que la acción criminal terminó de modo favorable para el de-mandante y que éste sufrió daños a consecuencia de ha-berse instado la acción criminal. Parés v. Ruiz, 19 D.P.R. 342, 346 (1913); Rivera v. Casiano, 68 D.P.R. 190 (1948); Jiménez v. Sánchez, 76 D.P.R. 370 (1954); Fonseca v. Oyóla, 77 D.P.R. 525 (1954); Raldiris v. Levitt & Sons of P.R., Inc., 103 D.P.R. 778, 781 (1975); Ayala v. San Juan Racing Corp., supra, pág. 812.
La acción por persecución maliciosa no es favorecida por los tribunales, ya que ésta tiende a desalentar el que la ciudadanía coopere con el Estado en la persecución de los delitos. Esta acción requiere que se haga un balance entre el interés de la comunidad en general en que se investigue y se persiga la comisión de delitos y el igualmente importante interés social de que no se atropelle ni se persiga, arbitraria y maliciosamente, a los ciudadanos inocentes. Tomando esto en consideración, “[reiteradamente hemos expresado que el mero hecho de informar a las autoridades la comisión de un delito no es suficiente para imponer responsabilidad, sino que debe demostrarse que el demandado instigó activa y maliciosamente la iniciación del proceso y que no fueron las autoridades quienes a base de su propia evaluación de los hechos decidieron procesar al demandante”. Raldiris v. Levitt & Sons of P.R., Inc., supra, pág. 781. De igual forma, tampoco el suministrar información a las autoridades del Estado constituye, de por sí, la instigación que se requiere como elemento esencial de esta causa de acción. Id. Véase, además, Brau del Toro, op. cit., Vol. I, Cap. IV, Sec. 4.06.
Ill

La aplicación de las normas de derecho a los hechos

Con respecto a la acción de detención ilegal, atendidos los hechos particulares del caso, resulta insostenible la po-sición de los demandados recurrentes de que no incurrie-*274ron en responsabilidad. Los empleados de Ranger que in-tervinieron en el incidente eran guardias de seguridad quienes, precisamente por su función especial como tal, pu-dieron o debieron esperar y confirmar si en efecto la con-ducta de los codemandantes Parrilla y González era delictiva. La conducta que observaron estos guardias de seguridad no fue una conducta sospechosa. Los codeman-dantes simplemente se limitaron a salir de su trabajo, montarse en su vehículo y darle transportación a un com-pañero de trabajo, Navarro. Tampoco nos convence el ar-gumento de que se trataba de un delito grave que requiría una intervención inmediata. De otra parte, los demandan-tes eran unos jóvenes empleados de la empresa, que salían de su trabajo y se disponían a regresar a sus casas, cuyo único error parece haber sido el haberle dado transporta-ción a un compañero de trabajo. A la luz de.estas circuns-tancias concluimos que los guardias de seguridad, emplea-dos de Ranger, no actuaron razonablemente al proceder a detener y esposar a los codemandantes. No le asiste la ra-zón a Ranger al alegar que los hechos que el tribunal dio por probados no configuran una acción en daños por deten-ción ilegal.
Ahora bien, en lo que respecta a la codemandada Airport, el tribunal se equivocó al eximirla de toda responsabilidad. Según surge de las determinaciones de hecho, Airport no sólo contrató y delegó las funciones de seguridad en Ranger, sino que sus empleados participaron activamente en el incidente de detención ilegal. Airport so-licitó a los empleados de Ranger que detuvieran a todo empleado suyo que incurriese en conducta que los indujese a creer que se estaba cometiendo el delito de apropiación y que los llamasen para que fuesen ellos los que determina-ran qué hacer. Cuando los guardias de seguridad de Ranger detuvieron a los demandantes, un supervisor de Airport estuvo presente en la caseta de seguridad mientras éstos eran mantenidos allí detenidos y esposados. Este em-*275pleado de Airport participó en el registro del bulto que se había ocupado en el vehículo de Parrilla. Al comprobar su contenido, procedió inmediatamente a despedir a los code-mandantes y ordenar la retención de sus tarjetas de identificación. La participación de Airport en el incidente fue activa y de aquiescencia con la conducta de Ranger. No cabe la menor duda que Airport y Ranger fueron cocausan-tes de los daños sufridos por los demandantes dimanantes de la detención ilegal de los codemandantes Parrilla y González.
En lo que respecta a la acción por difamación, resulta también indiscutible que la actuación de Airport de publi-car en un tablón de edictos de la empresa información so-bre el incidente de la detención agravó los daños sufridos por los demandantes. Lo expresado en el memorando a los efectos de que los tres (3) empleados despedidos por Airport se habían apropiado de mercancía de las aerolíneas —botellas de licor en miniatura— era falso y difamatorio e iba dirigido a informar a todos los empleados de lo ocurrido y así motivarlos para que repudiasen a los codemandantes Parrilla y González por su supuesta conducta delictiva. La especificidad del contenido del memorando con respecto al incidente y el hecho de que un número considerable de compañeros de trabajo de los demandantes los habían visto esposados en la caseta de seguridad, unido al hecho de que los tres (3) fueron despedidos el día antes, según indicaba el memorando, hacía innecesario que se especificaran sus nombres para que se supiese en la empresa a quiénes se refería. Indiscutiblemente, existe una relación causal ade-cuada entre la publicación intracorporativa de estas expre-siones difamatorias y los daños reclamados por los demandantes.
Pasemos ahora a analizar la posible acción de persecu-ción maliciosa. Del Informe de Denuncia de la Policía so-metido como prueba documental surge que el querellante fue Rafael Giraud Román, Director de Recursos Humanos *276de Airport, y que los testigos fueron Rafael Román Burgos, Iván Correa Rivera y Antonio González García, identifica-dos como las personas que sorprendieron a Parrilla, Gon-zález y Navarro apropiándose de una caja que contenía ciento cuarenta y tres (143) botellas de licor en miniatura valoradas en cien dólares con diez centavos ($100.10). También se indica que éstos eran empleados de la compa-ñía que le ofrecía seguridad a Airport. En el Informe, ade-más, se expresa que el caso no fue sometido ante un ma-gistrado el mismo día de los hechos porque la parte perjudicada, Airport, no tenía interés en someterlo. Mas sin embargo, posteriormente, el 25 de abril de 1988, cam-biaron de parecer. Entonces el caso fue citado para el 28 de abril. La prueba se llevó primero ante un fiscal quien, luego de escuchar a las partes, ordenó someterlo por el delito de apropiación ilegal, Art. 165 del Código Penal, 33 L.P.R.A. see. 4271. Entonces el caso fue llevado ante un magistrado quien determinó causa probable. En el juicio, tanto Parrilla como González, fueron absueltos perentoriamente.
De los hechos antes expuestos surge, con meridiana cla-ridad, que en el caso de autos no se probó que los deman-dados Airport y Ranger instigaran activa y maliciosamente la iniciación del proceso criminal. Del Informe de Denuncia de la Policía se desprende que fue el fiscal, quien luego de oír a las partes, decidió someter el caso por apropiación, y que un magistrado, después de oír la prueba, determinó causa probable. O sea, que las autoridades, a base de su propia evaluación de los hechos, decidieron procesar a los codemandantes Parrilla y González.
El solo hecho de querellarse ante las autoridades o de suministrar información a un agente del orden público, ya fuere éste un policía, un fiscal o un juez, no constituye el elemento de instigación que se requiere para probar perse-cución maliciosa. Para que prospere una acción en daños por persecución maliciosa tiene que mediar una imputa-*277ción hecha de mala fe y sin fundamento. En este caso no se probó el elemento de malicia. El foro de instancia correcta-mente resolvió que no procedía la imposición de daños por lo sucedido con relación al proceso criminal por apropiación seguido contra Parrilla y González.
Un análisis de los hechos en el caso de autos nos lleva a concluir que el foro de instancia no se equivocó al valorar los daños y que Airport y Ranger fueron cocausantes de éstos, por lo que responden ante los demandantes de forma solidaria. También resolvemos que Airport tuvo el sesenta por ciento (60%) de la culpa y Ranger el cuarenta por ciento (40%).
En cuanto a la determinación de temeridad, ésta des-cansa en la saná discreción del tribunal. Raoca Plumbing v. Trans World, 114 D.P.R. 464, 468 (1983). Los hechos del caso demuestran que el foro de instancia no incurrió en abuso de discreción. Con relación a la cuantía impuesta por honorarios de abogados, reiteradamente hemos re-suelto que no intervendremos con ésta en apelación, a me-nos que la misma sea excesiva, exigua o constituya un abuso de discreción. Corpak, Art Printing v. Ramallo Brothers, 125 D.P.R. 724 (1990); Ramírez v. Club Cala de Palmas, 123 D.P.R. 339 (1989).
Por todo lo antes expuesto, se dictará sentencia de acuerdo con lo aquí resuelto, revocando en parte y modifi-cando en parte la emitida por el Tribunal Superior, Sala de Carolina.
Los Jueces Asociados Señores Negrón García y Hernán-dez Denton emitieron sendas opiniones disidentes. El Juez Asociado Señor Rebollo López concurrió con el resultado sin opinión escrita.

(1) El memorando disponía lo siguiente:

“A Todos los Empleados de Acs

“En el día de ayer, el personal de seguridad de Ranger American se vi[o] en la necesidad de intervenir con tres empleados de ACS que se apropiaron de 130 botellas de licores en miniaturas propiedad de las aerolíneas.
“Esta conducta afecta la confianza y socava las buenas relaciones que deben existir con nuestros clientes más importantes de los cuales dependemos para nuestra continuidad y seguridad de empleo. Luego de evaluar los hechos ocurridos y la in-*269vestigación llevada a cabo, la Compañía se vi[o] en la necesidad de despedir a estos tres empleados. Lamentamos tener que tomar este tipo de acción, pero al hacerlo así, queremos llevar un mensaje claro a todos —la Compañía no tolerará la apropiación no autorizada de cualquier propiedad o equipo de las aerolíneas. Queremos orientar a todos nuestros empleados que la apropiación de miniaturas de licor, puede además conllevar la violación de leyes federales con sanciones severas. A esta situación la-mentablemente se exponen estos tres ex-empleados innecesariamente, además de haber perdido su empleo.
“Le instamos a cuidar y proteger la propiedad de nuestros clientes ya que esto es en el mejor interés de todos en general.
“La Gerencia.” (Énfasis en el original.) Exhibit 6.


(2) Cabe señalar que la codemandada Airport Catering Services, Inc. no compa-reció a la continuación de la vista en su fondo en instancia. Tampoco ha comparecido ante este Tribunal a oponerse a lo solicitado por Ranger American of Puerto Rico, Inc.